            Case 1:19-cr-00059-RDB Document 19 Filed 07/17/19 Page 1 of 1

                                                                           r"     rl)
                                                            ll'~"~'                    j"   rn"~T
CJF7.9.19                                               OJ-.          J;    l                    ,:10
ZBS: USAO#20 19R00092
                                                           2019JUL 17 PH 3: 33
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLANO-:="-
                                                                f\,        , ..•... ,. , •..I '.:"


UNITED STATES OF AMERICA                          *        BY                               O::PUTy

       v.                                         *
                                                                CRIMINAL                         NO. RDB-I9-0059
MARLYN NELSON,                                    *
                                                                (Possession of a Firearm in
                                                  *             Furtherance of a Drug Trafficking
                Defendant.                                      Crime, 18 U.S.c. ~ 924(c»
                                                  *
                                             ••• 000 •••


                        SUPERSEDING      CRIMINAL          INFORMATION

       The United States Attorney charges:

       On or about September 12, 2018, in the District of Maryland, the defendant,

                                     MARL YN NELSON

did knowingly possess a firearm, to wit: a Velocity Firearms, VMAC9, 9 millimeter caliber

semiautomatic pistol with serial number PV10750, in furtherance of a drug trafficking crime for

which he may be prosecuted in a court of the United States, that is, Possession with Intent to

Distribute Controlled Substances as that term is defined in Title 21, United States Code, Section

841.

18 U.S.c.   S 924(c)



                                                       ~~
                                                      Robert K. Hur
                                                                                t.;lvy'7kG>"
                                                      United States Attorney
